Title: Election Return for Delegates from Albemarle County, 11 April 1782
From: Quarles, James S.
To: 


        At an Election held for Albemarle County the xith day of April Anno Domini MDCCLXXXII, By the Freeholders of the said County I have Caused to be Chosen Two Burgesses To Wit  Thomas Jefferson, and Thomas Walker, Esqrs. to Act as Burgesses for the said County as by Law is Required, given under my hand and seal the day and Year above Written.
        
          James Quarles S. Al.
        
      